EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Arthur Rogers on 08 June 2022.

The application has been amended as follows: 

	in claim 1, the phrase --the boiling point of-- has been added after the phrase "is less than" on line 8 of the claim.

The following is an examiner’s statement of reasons for allowance.
	The claims are directed to an azeotropic or pseudoazeotropic blend consisting essentially of octamethyltrisiloxane and a second component wherein the boiling point of the blend is less than the boiling point of both octamethyltrisiloxane and the second component.  The second component of the blend is: 50-80 wt% of amyl acetate, 20-80 wt% of 2-propoxyethanol, 80 wt% or greater of 1-methoxy-2-propylacetate, or 50-80 wt% of 1-propoxy-2-propanol.
	Hijino et al. (JP 06-136389 A) and Flaningam et al. (US 5,456,856 A) represent the closest prior art.  Hijino et al. teach an azeotropic blend of octamethyltrisiloxane and 1-methoxy-2-propylacetate.  However, Hijino et al. teach that the blend comprises 46-49 wt% of 1-methoxy-2-propylacetate (e.g. paragraph 0010), which is significantly outside the claimed range of 80 wt% or greater and there is nothing is Hijino et al. that would suggest using a blend with less 1-methoxy-2-propylacetate to one of ordinary skill in the art.
	Flaningam et al. is directed to a binary azeotrope containing a volatile methyl siloxane and an alcohol (column 2, lines 11-13).  Flaningam et al. identifies several azeotropes using octamethyltrisiloxane as the volatile methyl siloxane and 2-butoxyethanol as the alcohol (Table 1).  However, Flaningam et al. do not teach or fairly suggest using one of the second components recited in the instant claims in combination with octamethyltrisiloxane.  Rather, Flaningam et al. note that azeotropism is understood by one of ordinary skill in the art to be an unpredictable phenomenon (column 2, line 66-column 3, line 4).  In view of the unpredictable nature of azeotropism and the absence of any suggestion that as of the recited second components could be used to form an azeotrope with octamethyltrisiloxane, one of ordinary skill in the art would not have had a reasonable expectation of success employing any of the recited second components in the azeotrope of Flaningam et al.
	Additionally, the rejections set forth under 35 U.S.C. 112(a) in the Office action mailed 02 May 2022 have been withdrawn in view of the amendments to independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787